Case 1:18-cv-24227-CMA Document 123 Entered on FLSD Docket 05/09/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

         Plaintiff,
  v.

  GIZMODO MEDIA GROUP, LLC; et al.,

        Defendants.
  ________________________________________/

                                               ORDER

         THIS CAUSE came before the Court on Plaintiff, Jason Miller’s Motion for Extension of

  Time [ECF No. 116], filed May 7, 2019. Plaintiff seeks an extension until June 14, 2019 to respond

  to Defendants’ Amended Motion for Partial Reconsideration [ECF No. 117]. Defendants oppose

  the Motion.    (See Present Mot. 10).       The Court appreciates Plaintiff’s counsels’ various

  professional commitments, including hearings, depositions, and travel in the next four weeks.

  (See id. 3–4). By the same token, Defendants’ Motion for Partial Reconsideration necessitates

  fairly expedited review in light of the parties’ outstanding and extensive discovery and anticipated

  pre-trial motions practice.

         Therefore, to better manage the orderly progress of the case, it is

         ORDERED AND ADJUDGED that Plaintiff, Jason Miller’s Motion for Extension of

  Time [ECF No. 116] is GRANTED in part. Plaintiff shall respond to Defendants’ Amended

  Motion for Partial Reconsideration [ECF No. 117] by May 28, 2019. Defendants may file a reply

  memorandum by June 4, 2019.
Case 1:18-cv-24227-CMA Document 123 Entered on FLSD Docket 05/09/2019 Page 2 of 2
                                        CASE NO. 18-24227-CIV-ALTONAGA/Goodman


        DONE AND ORDERED in Miami, Florida, this 8th day of May, 2019.


                                                 _________________________________
                                                 CECILIA M. ALTONAGA
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                          2
